Cite as 2017 Ark. App. 650


                   ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                       No. CV-17-258


                                                  Opinion Delivered   November 29, 2017
JESUS HERRERA-LARIOS (DECEASED)
                      APPELLANT                   APPEAL FROM THE ARKANSAS
                                                  WORKERS’ COMPENSATION
V.                                                COMMISSION
                                                  [NO. G203118]
EL CHICO 71, TRAVELERS INSURANCE
COMPANY, AND DEATH AND
PERMANENT TOTAL DISABILITY
TRUST FUND
                        APPELLEES                 AFFIRMED


                               LARRY D. VAUGHT, Judge

       Representatives for the decedent Jesus Herrera-Larios (Herrera) appeal the opinion of

the Arkansas Workers’ Compensation Commission (Commission) finding that Herrera was

killed during and in the course and scope of his employment with El Chico 71, El Chico of

America, and Consolidated Restaurant Operations (collectively El Chico). Based on this

finding, the Commission further found that El Chico was protected by the Arkansas Workers’

Compensation Act’s (Act) exclusive-remedy provision of Arkansas Code Annotated section

11-9-105 (Repl. 2012). On appeal, Herrera’s representatives contend that the Commission’s

compensability decision is not supported by substantial evidence and that the Act’s exclusive-

remedy provision does not apply. We affirm.

       Herrera, an employee of El Chico, was tragically shot and killed during an armed

robbery at the restaurant on April 15, 2012. The administrator of Herrera’s estate filed a

wrongful-death action against El Chico and other defendants. El Chico answered and
                                 Cite as 2017 Ark. App. 650

affirmatively pled that Herrera’s claim was covered under the Act; the Act was Herrera’s only

avenue for recovery against El Chico; and the civil action was barred by the exclusive-remedy

provision found in Arkansas Code Annotated section 11-9-105(a). 1 In the civil action, El

Chico also filed a motion for a stay to seek an employment determination from the

Commission, which the circuit court granted.

       Thereafter, Herrera’s representatives filed a claim with the Commission. A prehearing

order was entered wherein the parties stipulated that the Commission had jurisdiction of the

claim; that Herrera was an employee of El Chico; that he was killed on April 15, 2012; and

that Herrera’s claim was accepted as compensable by El Chico. 2 The issue to be litigated was

whether Herrera was killed in the course and scope of his employment giving the Commission

exclusive jurisdiction.

       A hearing was held before an administrative law judge (ALJ) on April 13, 2016. The

only witness to testify at the hearing was Michael Easley. Easley stated that on April 15, 2012,

he was the general manager of El Chico. Easley said that he supervised Herrera, who was a

server at El Chico, and that Herrera arrived at El Chico for work on April 15 around 4:00 or

5:00 p.m. According to Easley, El Chico closed at 9:00 p.m.; however, Herrera’s duties would


       1The   exclusive-remedy provision states:

              The rights and remedies granted to an employee subject to the provisions of
       this chapter, on account of injury or death, shall be exclusive of all other rights and
       remedies of the employee, his legal representative, dependents, next of kin, or anyone
       otherwise entitled to recover damages from the employer[.]

Ark. Code Ann. § 11-9-105(a).

       2It was later stipulated that El Chico paid, and Herrera’s family accepted, funeral
benefits totaling $6,000.
                                               2
                                  Cite as 2017 Ark. App. 650

not have ended when the customers left the restaurant. Easley testified that Herrera would

have been responsible for disassembling the salad-dressing and beverage carts, cleaning,

sweeping, and restocking. Easley said that Herrera would have also been responsible for giving

Easley a printout of his daily sales along with his cash before he clocked out. Easley stated that

Herrera did not complete those tasks on April 15, 2012.

       Easley stated that on the night in question, he was in the back of the restaurant

preparing for closing when another El Chico employee, Tyrone Barbee, ran into the kitchen

and reported that El Chico was being robbed. Easley said that customers from the dining area

of the restaurant also ran into the kitchen. Easley, Barbee, and the customers went into the

walk-in cooler and held the door shut. Easley testified that while inside the cooler he heard

gunshots in the restaurant. After some time, Barbee left the cooler to see if the robbers had

left. Barbee reported that the robbers were gone. Easley said that he and the restaurant

customers left the cooler and saw Herrera on the floor inside the restaurant. He was dead.

Easley stated that there were bullet holes in the door to the manager’s office where the safe

was located. He also said that $1,200 had been stolen from the safe. Easley testified that

Kiywuan Perry and Zeckeya Perry were subsequently convicted of aggravated robbery of El

Chico and capital murder for the shooting death of Herrera. The Perry brothers were also

employees of El Chico; however, they were not on duty on April 15. Easley testified that he

was not aware of any animosity between Herrera and the Perry brothers.

       Tyrone Barbee testified at the criminal trials of Kiywuan Perry and Zeckeya Perry, and

the transcripts of Barbee’s testimony were introduced into evidence at the workers’-

compensation hearing. Barbee testified that he was working on the night of April 15, 2012.


                                                3
                                 Cite as 2017 Ark. App. 650

He said that he stepped outside the restaurant for a break shortly before closing when the

Perry brothers approached him. 3 Kiywuan Perry pointed a gun at Barbee and ordered him

back inside El Chico. Barbee stated that Zeckeya Perry slipped and fell at which time Barbee

ran toward the back of the restaurant and into the kitchen. Barbee testified that as he was

running back to the kitchen, he ran past Herrera, who was behind the bar taking an order from

a customer. Barbee said that was the last time he saw Herrera alive. 4 Barbee testified that he

was not aware of any animosity between Herrera and the Perry brothers.

       On June 30, 2016, the ALJ issued an opinion finding that the preponderance of the

evidence established that Herrera was killed during and in the course and scope of his

employment. The ALJ specifically found that at the time of Herrera’s death, Herrera was an

employee; he was last seen working behind the bar, serving a customer; he had not clocked

out from his shift; he had job duties remaining before he would have clocked out; he was shot

and killed inside the restaurant; there was no evidence of a personal dispute between Herrera

and the Perry brothers; and the Perry brothers were charged with and convicted of aggravated

robbery, which established their intent to rob the restaurant. The ALJ stated, “To summarize,

the preponderance of the evidence shows that [Herrera’s] death occurred within the time and

space boundaries of his employment with El Chico, when he was carrying out the employer’s

purpose and advancing the employer’s interests.” The ALJ further found that El Chico was

“protected by the exclusive remedy provision of the Arkansas Workers’ Compensation Act.”



       3Barbee  testified that the Perry brothers were in disguise, wearing hoodies, bandanas,
and sunglasses; however, Barbee was able to identify Kiywuan Perry’s voice.

       4No   one who witnessed the shooting of Herrera has testified.
                                              4
                                 Cite as 2017 Ark. App. 650

       Herrera’s representatives appealed. On February 23, 2017, the Commission affirmed

and adopted the ALJ’s opinion. This appeal followed. Herrera’s representatives challenge the

Commission’s compensability decision, arguing that substantial evidence does not support the

finding that Herrera’s death arose out of and in the course of his employment. 5

       When reviewing a decision from the Commission, the appellate court views the

evidence and all reasonable inferences deducible therefrom in the light most favorable to the

findings of the Commission and affirms that decision if it is supported by substantial evidence.

Swaim v. Wal-Mart Assocs., Inc., 91 Ark. App. 120, 122–23, 208 S.W.3d 837, 839 (2005).

Substantial evidence is that which a reasonable mind might accept as adequate to support a

conclusion. Id. at 123, 208 S.W.3d at 839. The issue is not whether the appellate court might

have reached a different result from the Commission; if reasonable minds could reach the

result found by the Commission, the appellate court must affirm the decision. Id. at 123, 208

S.W.3d at 839. When the Commission denies a claim because of the claimant’s failure to meet

his or her burden of proof, the substantial-evidence standard of review requires that we affirm



       5The   Death and Permanent Total Disability Trust Fund (Fund) argues that we need
not address the issue of compensability because Herrera’s representatives stipulated to the
jurisdiction of the Commission and that he received workers’-compensation (funeral) benefits;
therefore, he elected Herrera’s remedy in the workers’-compensation forum, excluded Herrera
from tort-law jurisdiction, and has violated the inconsistent-position doctrine by agreeing to
these workers’-compensation stipulations and maintaining his civil tort action. We cannot
address these arguments because the Commission failed to rule on them. St. Edward Mercy Med.
Ctr. v. Chrisman, 2012 Ark. App. 475, at 6–7, 422 S.W.3d 171, 175 (stating that in order to
preserve an issue for appellate review in a workers’-compensation case, it is a party’s
responsibility to present the issue to the Commission and obtain a ruling) (emphasis added).
Therefore, the Fund’s arguments are not preserved for appeal. See also City of Pine Bluff v.
Southern States Police Benev. Ass’n, Inc., 373 Ark. 573, 579, 285 S.W.3d 217, 222 (2008) (stating
that various arguments of the appellant and appellees were not preserved for appeal because
the circuit court did not rule on them).
                                               5
                                  Cite as 2017 Ark. App. 650

the Commission’s decision if its opinion displays a substantial basis for the denial of relief. Id.,

208 S.W.3d at 839.

       A compensable injury is an accidental injury causing internal or external harm that

arises out of and in the course of employment. Ark. Code Ann. § 11-9-102(4)(A)(i) (Repl.

2012). A compensable injury does not include an “[i]njury which was inflicted upon the

employee at a time when employment services were not being performed.” Ark. Code Ann. §

11-9-102(4)(B)(iii). The Act does not define the phrase “in the course of employment” or the

term “employment services.” Jivan v. Economy Inn & Suites, 370 Ark. 414, 417, 260 S.W.3d 281,

284 (2007). Our case law does. An employee is performing employment services when he or

she is doing something that is generally required by his or her employer. Ark. Methodist Hosp.

v. Hampton, 90 Ark. App. 288, 294, 205 S.W.3d 848, 853 (2005). The test for determining

whether an employee was injured while performing employment services is the same as the

test for determining whether an injury occurred out of and in the course of employment:

whether the injury occurred within the time and space boundaries of the employment when

the employee was carrying out the employer’s purpose or advancing the employer’s interest

directly or indirectly. Id., 205 S.W.3d at 853. Thus, the critical issue is whether the interests of

the employer were being directly or indirectly advanced by the employee at the time of the

injury. Id., 205 S.W.3d at 853.

       Additionally, we have held that injuries resulting from an assault are compensable when

the assault is causally related to the employment, but such injuries are not compensable when

the assault arises out of purely personal reasons. San Antonio Shoes v. Beaty, 28 Ark. App. 201,

203, 771 S.W.2d 802, 803 (1989) (citing Daggs v. Garrison Furniture Co., 250 Ark. 197, 464 S.W.2d
6
                                  Cite as 2017 Ark. App. 650

593 (1971); Townsend Paneling v. Butler, 247 Ark. 818, 448 S.W.2d 347 (1969); Bagwell v. Falcon Jet

Corp., 8 Ark. App. 192, 649 S.W.2d 841 (1983)); Pigg v. Auto Shack, 27 Ark. App. 42, 44, 766
S.W.2d 36, 37 (1989).

       With these standards in mind, we hold that substantial evidence supports the

Commission’s finding that Herrera was killed during and in the course and scope of his

employment. In fact, all of the evidence in this case demonstrates that Herrera was carrying

out his employer’s purpose and advancing its interests at the time of his death. It was stipulated

that at the time of Herrera’s death, he was an El Chico employee. The evidence demonstrated

that he was at work and on duty at the time of the robbery. He was last seen working behind

the bar, serving a customer. He had not clocked out from his shift, and he had job duties

remaining before he would have clocked out for the night. Further, he was shot and killed

inside the restaurant. The evidence also established that the Perry brothers’ motive was to rob

El Chico, which illustrates a causal connection between the robbery/murder and Herrera’s

employment. Finally, there is no evidence of a personal dispute between Herrera and the

Perrys. Therefore, we affirm the Commission’s compensability finding. Accordingly, we also

affirm the Commission’s finding that El Chico is protected by the exclusive-remedy provision

of Arkansas Code Annotated section 11-9-105.

       Herrera’s representatives ask this court to apply the increased-risk and/or the

positional-risk doctrines and hold that Herrera’s death was not compensable. Under the

doctrine of increased risk, injuries are compensable if the employment exposed the employee

to a greater degree of risk than other members of the general public in the same vicinity. Odd

Jobs & More v. Reid, 2011 Ark. App. 450, at 6–7, 384 S.W.3d 630, 633 (citing Jivan, 370 Ark. at


                                                7
                                 Cite as 2017 Ark. App. 650

418, 260 S.W.3d at 285). Under the positional-risk doctrine, an injury arises out of the

employment if it would not have occurred but for the fact that the conditions and obligations

of the employment placed claimant in the position where he was injured. Pigg, 27 Ark. App. at

44–45, 766 S.W.2d at 37–38 (citing 1 Larson, Workmen’s Compensation Law § 6.50 (1985)). 6 The

increased-risk and positional-risk doctrines traditionally broaden the range of compensability

and are typically employed by claimants who would—without the application of the

doctrines—not meet the definition of a compensable injury. There is no precedent for

applying these doctrines in reverse—to exclude an otherwise compensable injury from

compensability.

       Nevertheless, we cannot reach the merits of this argument. The ALJ—after finding

Herrera’s claim compensable because he was killed during and in the course and scope of his

employment—included the following conclusory statement at the end of her opinion: “[T]he

evidence before me establishes that this claim is a compensable work-related death claim

pursuant to both the Positional Risk Doctrine and the Increased Risk Doctrine.” There are no

specific findings to support that conclusion or to allow this court to carry out a meaningful

review of this particular issue; however, such findings are not required in this case because we

have affirmed the Commission’s compensability finding (without the application of the

doctrines) as set forth above.

       Affirmed.

       KLAPPENBACH and WHITEAKER, JJ., agree.


       6Our  supreme court has not expressly adopted the positional-risk doctrine. Jivan, 370
Ark. at 418 n.1, 260 S.W.3d at 285 n.1.

                                               8
                                 Cite as 2017 Ark. App. 650

       Hancock Law Firm, by: Charles D. Hancock, for appellant.

       David L. Pake, for appellee Death & Permanent Total Disability Trust Fund.

       Friday, Eldredge & Clark, LLP, by: James M. Simpson, Guy Alton Wade, and Phillip M. Brick,

Jr., for appellees El Chico 71, Consolidated Restaurant Operations, Inc., El Chico Restaurants

of America, Inc., and Michael Easley.




                                               9